PER CURIAM.
Nick Sutmaier timely appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. After finding that the records and files refuted the appellant’s allegations, the trial judge denied the motion without an evidentiary hearing. However, the judge failed to attach to his order the pertinent portions of the records or files pursuant to rule 3.850(f).
Accordingly, we reverse the trial court’s denial of the appellant’s motion and remand the case to the trial court. On remand, should the judge again determine' that the appellant is not entitled to relief, he shall attach to his order a copy of the files and records which conclusively show that the appellant is not entitled to relief. The appellant shall have thirty days subsequent to the entry of the new order to again seek appellate review.
SCHEB, A.C.J., and SCHOONOVER and FRANK, JJ., concur.